From an order authorizing a receiver to lease certain hotel premises furnished, and from the rental to pay to the mortgagee of the furnishings in such hotel, now the owner by reason of the mortgagor’s default, the sum of $1,250 for the use for the season of 1937, the plaintiff appeals. Order of the County Court of Nassau county, in so far as an appeal therefrom is taken, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.